DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking device for locking” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a locking device for locking” (claim 7) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to define what a locking device would be limited to structurally, the only mention of the structure of the locking device is detailing that it has a bushing or equivalent, it is unclear what structure is required to read on the locking device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 4 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is required structurally of the limitation “a filament actuator operatively associated the draping material is such a way”. What does operatively associated require of the structure between the actuator and the draping material? Further, it is unclear what “in such a way” would require or the association. Finally, it appears some language is missing between “associated” and “the draping material”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2019/0297964) in view of Craft (US 2021/0361052).
In regard to claim 1, Brown teaches a garment for protecting a wearer’s hair from contacting a surrounding surface when the wearer is lounging or recumbent thereon (robe: 10 figures 1 and 2), comprising: a collar portion of the garment (upper portion around neck opening or robe 10 prior to hair wrap: 15), wherein the collar portion is adapted to be located adjacent to a rear neck of a wearer of the garment (collar extends along entire neck portion of robe: 10); a draping material planarly extending from the collar portion for at least two feet in an extended condition (hair wrap: 15; paragraph 0020 and 0026 details the wrap can be at least two feet extended).  
 However, Brown fails to teach the draping material being a hydrophobic and lint-phobic material.  
Craft teaches a hair towel that is made of not only absorbent material layer, but a satin outer layer which is a hydrophobic and lint-phobic material (paragraphs: 0013, 0029 and 0030).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the hair towel of Brown made from an absorbent layer and satin layer as taught by Craft, since the hair towel of Brown having a dual layer would provide a towel that 

 In regard to claim 2, Craft teaches wherein the hydrophobic and lint-phobic material is satin (paragraphs: 0013, 0029 and 0030).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the hair towel of Brown made from an absorbent layer and satin layer as taught by Craft, since the hair towel of Brown having a dual layer would provide a towel that not only absorbs moisture but also prevents breakage and frizzing of wet hair when rubbed there against (Craft: paragraph 0013).

 	In regard to claim 3, Brown teaches wherein the garment is made from a clothing material, wherein the clothing material is different from the draping material (paragraph 0016).  


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Craft as applied to claim 1 above, and further in view of Armani (US 5,708,982).
 	Brown and Craft fail to teach a filament actuator associated with the draping material and wherein the actuator is a cinching cord disposed in a tunnel.
 	In regard to claims 4-6, Armani teaches a hair towel comprising a filament actuator operatively associated with the draping material in such a way that the draping material is movable between the extended condition and a retracted condition (see figures 1-15; column 2, lines 10-16 and lines 42-46); wherein the filament actuator is a cinching cord and wherein the filament actuator is disposed in a tunnel inward of a periphery of the draping material (column 2, lines 10-16 and lines 20-35). It is noted that the retracted condition of the hair towel of Armani (see figures 4-7) attached to the robe of Brown would be bunched up along the collar portion.  
.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Craft and Armani as applied to claim 4 above, and further in view of Bailey (US 6,817,033).
 	Brown, Craft and Armani fail to teach the towel comprising a locking device for locking the draping material at or between the extended and retracted conditions and at least one pocket along the garment for removably storing the locking device and a distal portion of the filament actuator.  
In regard to claims 7 and 8, Bailey teaches a cinching cord with a locking device that allows for locking the cord in the tunnel at or between the extended and retracted conditions and further comprising at least one pocket along the garment for removably storing the locking device and a portion of the filament actuator (see figure 3, pocket: 40, cinch cord: 30, and lock: 34; column 4, lines 19-22).  
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the cinching device of Brown, Craft and Armani with the locking device and storage pocket of Bailey, since the cinching cord of Armani provided with a locking device would provide a means to retain the material in the retracted position without having to tie/knot .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior rat to Brown (US 2019/0297964) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732